Title: To James Madison from Richard Rush, 15 September 1815
From: Rush, Richard
To: Madison, James


                    
                        Washington September 15. 1815.10. Oclock. A. M. Friday.
                        Dear sir.
                    
                    Owing to the weather Mr Duvall did not reach Baltimore until a very late hour on wednesday night. He found that the party had all gone out in hacks to Ellicotts-mills early in the evening, with a view to join the stage yesterday morning and come on here. He followed and fell in with them there. He delivered my letter, no doubt, to Commodore Lewis, who perceiving that the ulterior purpose in coming on to Washington was frustrated, concluded, I suppose, to go back to Baltimore.
                    Mr Duvall has not returned; but I collect the above partly from a letter received from him yesterday, and partly from Mr Forrests information, who got home last evening. He was with the whole group for a few minutes in the morning at Ellicotts mills, saw Mr Duvall there, but knew nothing of his object. He knows, too, that they actually went back to Baltimore. It would have been better, if, as we had hoped, and on tolerably good grounds expected, Mr Duvall had met them there. But as it is, I feel glad that the

scheme of the visit, so full of objection on all sides, has been made abortive. He would have met them in Baltimore, but that curiosity drew such throngs of people about their lodgings, as to induce their retreat to the mills. I renew assurances of the most respectful esteem.
                    
                        R. Rush.
                    
                